                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


PATRICK JAYSON REENERS,                                )
                                                       )
        Plaintiff,                                     )
                                                       )       Civil No. 3:15-cv-00625
                                                       )       Judge Trauger
v.                                                     )
                                                       )
RICKY TROUP, ET AL.,                                   )
                                                       )
        Defendants.                                    )


                                               ORDER

        It is hereby ORDERED that, by July 27, 2020, the parties shall file a joint status report

that informs the court whether a case management conference should be scheduled and whether

this case needs to be reset for trial. If so, a suggested timetable would be helpful.

        It is so ORDERED.




                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge




     Case 3:15-cv-00625 Document 294 Filed 07/22/20 Page 1 of 1 PageID #: 5928
